Citation Nr: 1127283	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-06 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  

In November 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

In a June 2011 Written Brief Presentation from the Veteran's representative, it was requested that a diagnosis of tinnitus noted in the December 2010 VA examination report be treated as an inferred claim for service connection and referred to the RO for further development.  The Board notes that the Veteran had applied for service connection for tinnitus and was denied entitlement to that benefit by a RO rating decision dated in January 2006.  His July 2006 notice of disagreement (NOD) did not address tinnitus and in his March 2007 substantive appeal (VA Form 9) he specifically indicated that the only claim he wished to proceed with was entitlement to service connection for bilateral hearing loss.  Nevertheless, the Board notes that the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Bilateral hearing loss did not manifest in service or within one year of separation; the evidence of record does not indicate that a medical nexus exists between the Veteran's active service and his current bilateral hearing loss.
CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran by the RO in May 2005 and by the AMC in November 2010.  The letters fully addressed the notice elements, advising the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in January 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Thereafter, the claim was readjudicated by the AMC in a December 2010 supplemental statement of the case. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Here, the RO associated the Veteran's service treatment records as well as all pertinent VA and private treatment records with the claims folder.  No outstanding evidence has been identified by the Veteran or his representative.  

Pursuant to the Board's November 2010 remand, the Veteran underwent a VA examination in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a full reading of the service treatment records as well as the private and VA medical records in the Veteran's claims file.  It also considered the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  He maintains that he served in Vietnam and while there, he was on TDY (temporary duty) for a month and was shelled every other day for nearly two months.  He also related that he was a mechanic and as a result, he was around loud noises such as planes, tanks, and tractors.  He alleges that his hearing loss began in service and has continued since that time.  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2010).  

Initially, the Board finds that a bilateral hearing loss disability for VA compensation purposes has been shown.  A December 2010 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
75
80
85
LEFT
15
25
65
75
75

Speech audiometry revealed speech recognition ability of 56 percent in his right ear and 92 percent in his left ear.  The examiner diagnosed bilateral sensorineural hearing loss, opining that the Veteran's bilateral hearing loss was less likely as not caused by or a result of military noise exposure.  

In considering in-service incurrence, the Board notes that the service treatment records failed to demonstrate any complaints or treatment referable to hearing loss.   Recognition is given to an audiometry reading on induction examination in September 1966, which suggested some hearing loss in the left ear at 6000 hertz.  This is not hearing loss for VA purposes under 38 CFR § 3.385.  However, subsequent records, which did not show readings above 4000 hertz, continued to show no hearing loss for VA purposes.  His Report of Medical History in connection with separation from service indicated "yes" when asked if he ever had or have you now had any ear trouble or running ears.  The examiner made no documentation of any ear trouble or running ear defects on separation examination or in the medical history report.  Moreover, a clinical evaluation of his ears was normal at separation and his hearing test was within normal limits.  

Concerning there being evidence of an in-service injury, the Veteran's military occupational specialty (MOS) was listed as carpenter.  His DD 214 also indicated that he had training as a vehicle mechanic.  As noted above, he alleged that he worked as a mechanic in service which had him working near loud noises near planes, tanks, and tractors.  He also served in Vietnam and indicated, in pertinent part, that for two months of TDY, he was exposed to shelling on an every other day basis.  The provisions of 38 U.S.C.A. 38 U.S.C.A. § 1154(a) indicates that consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  Thus, while there is no documentation of hearing loss in service, there is evidence in the Veteran's record of training as a mechanic, and service in Vietnam, both of which would indicate that he may be exposed to noise.  Thus, the Board will therefore concede that he had in-service noise exposure.  

However, there is no indication that such exposure resulted in any hearing loss injury.  As was noted above, the Veteran's service treatment records do not indicate any abnormalities with respect to the Veteran's ears upon separation.  Indeed, the record is devoid of any competent medical evidence which even hints of an ear injury.  Moreover, audiometric findings completed in connection with separation from service reflected normal results.  

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss is causally related to active service for the reasons discussed below.  

The post-service evidence does not reflect complaints or treatment for bilateral hearing loss until April 2005, when his medical records indicated that he had begun to wear hearing aids for six months prior to examination.  This was 37 years following the Veteran's separation from active duty service.  Private treatment records submitted in support of the Veteran's claim specifically showed physical examination records as late as 1989, indicating that the Veteran had no earaches, loss of hearing, or ringing in the ears.  As such, the objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his bilateral hearing loss for many decades, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to his hearing loss since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that the Veteran is competent to report symptoms of difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  

Here, the Board finds that the Veteran's reported history of continued bilateral hearing loss since active service, while competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1968) and initial reported symptoms and diagnosis as early as 2005, over 35 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is simply no evidence, other than his own statements, to support his assertions of experiencing bilateral hearing loss since service.  It is important to note, that the Veteran was given an opportunity to present medical evidence of hearing loss since service.  Specifically, in the Board's November 2010 Remand, he was requested to provide all VA and non-VA health care providers that had treated him for hearing loss, to include hearing aids, since service discharge.  A letter was sent to him by VA that same month, requesting this evidence.  To date, the Veteran has not responded with any evidence related thereto.  

Accordingly, the Board finds the Veteran's statements asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Next, service connection may be granted when the evidence establishes a causal relationship between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to active service, including in-service noise exposure.  

To that end, the Board places significant probative value on the December 2010 VA examination undertaken to specifically address the Veteran's bilateral hearing loss claim.  The December 2010 VA examiner opined that his bilateral hearing loss was less likely as not caused by or a result of military noise exposure. The VA examiner indicated that due to the normal audiometric data demonstrated prior to service discharge in 1968, it was less likely as not that the Veteran's hearing loss was the result of or caused by his military duty.  

The Board finds that the December 2010 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the December 2010 VA examiner interviewed the Veteran, and conducted a physical examination.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral hearing loss and active duty service.  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

Although the Veteran is competent to report that he has hearing problems, he is not competent to render a medical opinion as to the etiology of his claimed disorder.  Moreover, the Board finds that the December 2010 VA examiner's opinion is the most probative evidence of record, as she reviewed his records, considered his reported history, and conducted a detailed examination.  The Board does not find the Veteran's statements concerning the etiology of his claimed bilateral hearing loss to be credible, as they are inconsistent with probative and objective medical evidence of record which concluded that his claimed bilateral hearing loss was not a result of events in service.  Thus, the Board attaches greater probative weight to the clinical findings discussed at length above than to the Veteran's lay statements.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss developed in service or is due to any event or injury in service.  

Further, the Board has considered whether presumptive service connection for a chronic disease is warranted.  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010). As the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have also not been satisfied.  

For the foregoing reasons, the claim for entitlement to service connection for bilateral hearing loss is not warranted on a direct or presumptive basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


